Citation Nr: 1446860	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  10-18 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to asbestos exposure.

2.  Entitlement to service connection for sleep apnea, to include as due to asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's claims are now under the jurisdiction of the RO in Cleveland.

In December 2010, the Veteran testified at a videoconference hearing before the undersigned.  A copy of the transcript is of record.

The Veteran's claim file is electronic and the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files.

This case was last before the Board in August 2013 and was remanded for additional development.  There has been substantial compliance with the remand directives; the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's diagnosed COPD was not present during active duty service and the evidence of record does not show that the condition developed as a result of any incident during service, including exposure to asbestos.

2.  The evidence of record weighs against a finding that the Veteran is currently diagnosed with sleep apnea.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473   (2006).  The duty to notify was satisfied in a November 2007 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars of the United States.  The undersigned explained the issues on appeal and sought testimony from the Veteran regarding the manifestations of his disability.  The undersigned also solicited information on the availability of any additional relevant evidence for development.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In April 2014, the Veteran failed to report to a scheduled VA examination in connection with his claims.  The Veteran has not submitted any reasons for his failure to report for the examination, he has not requested to be rescheduled for another examination, and the Veteran's representative has provided no other explanation for the Veteran's missed examination.  Under these circumstances, the Board finds that all appropriate efforts to schedule this examination have been made and that any further remands would be futile.  Therefore, the Board will proceed to the merits of these claims.  See 38 C.F.R. § 3.655.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

The Veteran contends that he developed COPD and sleep apnea as a result of exposure to asbestos in service.  For the reasons set forth below, however, the Board finds no basis to grant the Veteran's claims.  

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

As to asbestos-related diseases, there are no laws or regulations specifically dealing with asbestos and service connection.  However, the VA Adjudication Procedure Manual, M21-1 (M21-1), and opinions of the Court and VA General Counsel provide guidance in adjudicating these claims.

There has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

Neither the Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999).  See also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

COPD

A review of the Veteran's service treatment records does not show any complaints, treatment or diagnosis of COPD, although he was treated for upper respiratory infections and pneumonia.  He was hospitalized for the treatment of bronchopneumonia in September 1960.  He was also diagnosed with asthma.  The Veteran's post-service medical records reflect that he has been diagnosed with COPD and asthma.  See June 8, 2005 private doctor's letter.  However, the medical evidence does not provide any indication that the Veteran's COPD is related to active duty service.

In August 2013, the Board remanded the Veteran's claim in order to provide the Veteran an opportunity to identify all VA and non-VA medical providers who have treated him for COPD.  The Veteran did not respond to a September 2013 letter requesting this additional information.  The remand instructions also called for the RO to contact the Department of the Navy Medical Liaison office and request verification of the Veteran's alleged in-service exposure to asbestos.  A February 2014 letter from the Commanding Officer of the Navy and Marine Corps Public Health Center states that a search was conducted of the Navy Asbestos Medical Surveillance database, but no records pertaining to the Veteran were identified.  The letter further stated that the Veteran's active duty service was prior to any requirement to document asbestos exposure.

In April 2014, the Veteran was also scheduled for a VA examination to determine the nature and etiology of his diagnosed COPD, but the Veteran failed to report to this examination, did not provide any explanation for his absence and has not attempted to reschedule his VA examination.  

No medical professional has provided any opinion indicating that COPD may be related to asbestos exposure or otherwise to the Veteran's military service.  There is no evidence of record other than the Veteran's own unsupported assertions that in-service asbestos exposure caused his currently diagnosed COPD.  As such, the Board concludes that the evidence does not support a finding that COPD is due to in-service asbestos exposure.  The evidence also fails to show that the Veteran incurred an event, injury or disease other than exposure to asbestos in service or that his COPD had its onset in service.

Without competent and credible evidence of an association between COPD and the Veteran's active duty, service connection for COPD is not warranted.  The Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for COPD.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for COPD is denied.  See 38 U.S.C.A §5107.

Sleep Apnea

Based on a careful review of the evidence, the Board finds that service connection for sleep apnea is not warranted as the evidence in the record weighs against a finding that the Veteran is currently diagnosed with sleep apnea.  The only reference in the Veteran's claims file to sleep apnea is located in an August 2005 letter from a private doctor who treated the Veteran for symptoms that include a flare-up of cough, congestion, shortness of breath, and wheezing.  The doctor stated he ordered a sleep study "which has been completed by not read."  The doctor stated that he did not have the report "but I clinically suspect that [the Veteran] has obstructive sleep apnea."  There are no other references to sleep apnea found in the Veteran's medical record, no copy of the referenced sleep study in the August 2005 letter from the Veteran's private doctor, and no indication that the Veteran has ever been formally diagnosed with sleep apnea.  

In August 2013, the Board remanded the Veteran's claim in order to provide the Veteran an opportunity to identify all VA and non-VA medical providers who have treated him for sleep apnea, as well as to obtain a release from the Veteran in order to request the 2005 sleep study report.  The Veteran did not respond to a September 2013 letter requesting this additional information.  In April 2014, the Veteran was also scheduled for a VA examination to determine the nature and etiology of any diagnosed sleep apnea, but the Veteran failed to report to this examination, did not provide any explanation for his absence and has not attempted to reschedule his VA examination.  The Board finds that under these circumstances, the preponderance of the evidence weighs against a finding that the Veteran suffers from a current diagnosis of sleep apnea.    

The Veteran stated during his December 2010 hearing that he has been diagnosed with sleep apnea.  The Veteran is competent to report certain symptoms; however, his assertions that he currently has sleep apnea are outweighed by the medical evidence of record, which fails to show he has a current disability.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

As there is no current diagnosis of sleep apnea, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 




ORDER

Entitlement to service connection for COPD is denied.

Entitlement to service connection for sleep apnea is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


